Title: To Thomas Jefferson from James Monroe, 9 August 1784
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
New York August 9th. 1784

I wrote you lately by Mr. Short from Richmd. He intended sailing in a few days from Warwick so that by this time or at least before this reaches you, you will have received it. I am so far on my way in performance of my trip thro’ the Lakes rivers &c. You will observe by this that I have chang’d my rout and commence for the westward here up the No. river, thence to the Lakes, thro’ the Lakes to Detroit and thence to the Ohio, from the Ohio home. Upon the Ohio I purchase horses. Perhaps I may visit Montreal.  Had I a month more to spare I would go to Boston, up the Kennebecke river, to Quebec and thence on. I will certainly see all that my time will admit of. It is possible I may lose my scalp from the temper of the Indians, but if either a little fighting or great deal of ruseing will save it [I] shall escape safe. I sit out up the no. river in very agreeable company, Mr. Vaughn and family are of the party. I am yr. affectn. frd.,

Jas Monroe

